DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 12/8/2021 has been received and entered in to the case. 
	Claim 7, 11-22 has/have been canceled, claim 27-37 is/are newly added, and claims 1-6, 8-10 and 23-37 have been considered on the merits. All arguments have been fully considered. 

Claim Objections
Claims 28-29 and 34-35 are objected to because of the following informalities:  The term “(by number)” would be without a parenthesis.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6, 9-10 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (JP2016067311; of record) in view of Beederman et al. (2013, J. Biomed. Sci. Eng.) and Zhou et al. (2006, PNAS).
	 Yamanaka et al. teach a method of differentiating mesenchymal stem cells (MSCs) using a cartilage differentiation culture medium containing bFGF, TGFb3 and heparin at 1 U/ml or more and 10000 U/ml or less (see entire document; Claims at p.1).
	Regarding the new limitation directed to the step of harvesting the progenitor cells committed to the osteochondroblastic lineage to obtain a substantially pure population of the progenitor cells committed to the osteochondroblastic lineage, Yamanaka et al. do not particularly teach the limitation.
	However, Beederman et al. teach that the differentiation of MSCs into osteochondrogenic lineages undergoes stages including osteochondroprogenitor which are capable of forming both chondrocytes and osteoblasts (osteogenic and chondrogenic) (p.3), and the osteogenic lineage or the chondrogenic lineage is for osteocyte or chondrocyte formation involving formation of osteoprogenitor or chondroprogenitor (see Fig. 1 at p.29). Furthermore, Zhou et al. teach that mesenchymal stem cell-derived osteochondroprogenitors express SOX9 (chondrogenic marker) and RUNX2 (osteogenic marker) (see Abstract; Introduction at p.19004).
	Thus, one skilled in the art would understand that MSCs differentiated into chondrocyte as taught by Yamanaka et al. would inherently undergo the differentiation stages forming osteochondroprogenitor cells and then chondroblasts. 
	Thus, it would have been obvious to a person skilled in the art that MSCs differentiated into cartilage cells taught by Yamanaka et al. would inherently differentiate and form intermediate progenitors.

Regarding the size reduction step in claim 4, Yamanaka et al. do not particularly teach the size reduction. However, claim 4 discloses that the size reduction is characterized by contacting MSC in vitro or ex vivo with heparin at a concentration of at least 0.01 IU/ml. Since Yamanaka et al. teach the step of culturing MSCs in the presence of heparin at the concentration of 1 to 10,000 U/ml (para. 53), this step would inherently carry out the size reduction step as claimed. 
Regarding the intended purpose of obtaining MSCs with improved transplantation properties (claim 4), Yamanaka et al. do not particularly teach the 
Regarding claims 6 and 9, the whereby/wherein clause is directed to the results obtainable from the method as claimed in claim 1 or claim 9. Since Yamanaka et al. teach all the steps of claim 1, it is expected that the results obtainable from the method of Yamanaka et al. would be inherently identical to those from the claimed method. 
Regarding the purity of the osteochondroblastic lineage cells (i.e. osteochondroprogenitor cells) (claims 28-29), Yamanaka et al. in view of Beederman et al. and Zhou et al. do not particularly teach the percentage (at least 90, 95%). However, it is expected that the purification of osteochondroprogenitor cells using SOX9 and RUNX2 markers would necessarily result in higher pure population which could be up to 100%.
Regarding the cell concentration of progenitor cells committed to the osteochondroblastic lineage (claim 30), Yamanaka et al. in view of Beederman et al. and Zhou et al. do not particularly teach the limitation. However, it would have been obvious to a person skilled in the art to obtain desired number of cells in order to obtain sufficient chondrocytes in the method of Yamanaka et al. Furthermore, the concentration is also readily adjustable based on the dilution factors required for culture condition for further differentiation. Thus, one skilled in the art would consider the concentration of the osteochondroprogenitor cells can be modified by routine experimentation. 
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Beederman et al. and Zhou et al. as applied to claims 1, 3-4, 6, 9-10 and 27-32 above, and further in view of Totey et al. (US 2010/0105132; of record)
Yamanaka et al. teach the subject matter of claims 1, 3-4, 6, 9-10 and 27-32 and thus, render them obvious (see above).
Regarding claim 2 directed to the steps of culturing MSCs in the medium comprising FGF-2, TGFb and heparin at a concentration of at least 0.01 IU/ml, removing non-adherent matter; and culturing adherent cells in the medium, Yamanaka et al. do not particularly teach the limitation. 
However, it is extremely well known in the art the MSCs are isolated from the source by differential adhesion to a plastic culture plate. In fact, Totey et al. teach that the MSCs are isolated from bone marrow (para. 32; Example 1, para. 137), and the non-adherent cells were removed after 48 hours of culture (para. 137), and culturing adherent cells. 
It would have been obvious to a person skilled in the art to combine the step of isolating MSCs and the step of differentiating MSCs by using the medium of Yamanaka et al. during the isolation step of MSCs from its source (e.g. bone marrow of Totey et al.) with a reasonable expectation of success.
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 5, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Beederman et al. and Zhou et al. as applied to claims 1, 3-4, 6, 9-10 and 27-32 above, and further in view of Hemeda et al. (2013, Cytotherapy; IDS ref.)
Yamanaka et al. teach the subject matter of claims 1, 3-4, 6, 9-10 and 27-32, and thus, render them obvious (see above).
Regarding claim 5 directed to the heparin or heparin derivative or analogue being selected from the listed species, Yamanaka et al. do not particularly teach that heparin is one of listed species.
Hemeda et al. teach that heparin is utilized for MSC culture with human platelet lysate, and the heparin can be unfractionated heparin (UFH) or low-molecular-weight heparin (LMWH), and there is optimal concentration of these heparin for different application including proliferation and differentiation (see Abstract).
It would have been obvious to a person skilled in the art to use UFH or LMWH for the method of Yamanaka et al. since UFH or LMWH is used for MSC culture according to Hemeda et al. Thus, one skilled in the art would use UFH or LMWH for the heparin used in the method of Yamanaka et al. with a reasonable expectation of success.
Regarding claim 8 directed to the step of contacting the MSC or cells of the osteochondroblastic lineage with plasma, Yamanaka et al. do not teach the limitation.
Hemeda et al. teach the use of human platelet lysate (hPL) for MSC culture, and the hPL contains plasma (see abstract).

Regarding claim 23 directed to the concentration of heparin being about 0.1 IU/ml, Yamanaka et al. in view of Hemeda et al. do not particularly teach 0.1 IU/ml, however, Hemeda et al. show that 0.61 IU/ml of heparin compared to higher concentration of heparin had less effect in reducing osteogenic differentiation, suggesting that higher concentration of heparin hinders differentiation of MSCs into osteogenic lineage. Since the term “about” is not particularly defined in the instant specification, it is considered that 0.61 IU/ml of Hemeda et al. falls to the range of “about 0.1 IU/ml” as claimed. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Beederman et al. and Zhou et al. as applied to claims 1, 3-4, 6, 9-10 and 27-32 above, and further in view of Kubiczkova et al. (2012, Journal of Translational Medicine; of record).
Yamanaka et al. teach the subject matter of claims 1, 3-4, 6, 9-10 and 27-32, and thus, render them obvious (see above).
Regarding claims 24-25 directed to the TGFb being TGFb1, Yamanaka et al. do not teach the limitation.
It is extremely well known that TGFb has three mammalian isoforms including TGFb1, TGFb2 and TGFb3 according to Kubiczkova et al. (p.1-2, TGF-b family and 
It would have been obvious to a person skilled in the art to use TGFb1 for TGFb3 used in the method of Yamanaka et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that newly amended claim 26 directed to the differentiation of osteoblastic lineage and its dependent claims 33-37 are not rejected, and are determined free of art.
Allowable Subject Matter
Claims 26, 33 and 36-37 are allowed. 
Claims 34-35 are objected as shown above. Once the minor issue is resolved, claims 34-35 would be allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAEYOON KIM/Primary Examiner, Art Unit 1632